United States Court of Appeals
                       For the First Circuit


No. 16-1589

             IRONSHORE SPECIALTY INSURANCE COMPANY,
in its own right and as subrogee of NORTHEAST SHIP REPAIR, INC.,

                       Plaintiff, Appellant,

                                 v.

UNITED STATES OF AMERICA; AMERICAN OVERSEAS MARINE COMPANY, LLC,

                       Defendants, Appellees,

      GENERAL DYNAMICS AMERICA OVERSEAS MARINE CORPORATION,

                             Defendant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                     Barron, Stahl, and Lipez,
                          Circuit Judges.


     George M. Chalos, with whom Chalos & Co, P.C. was on brief,
for appellant.
     Anne Murphy, Attorney, Civil Division, U.S. Department of
Justice, with whom Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Carmen Milargros Ortiz, United States Attorney,
and Matthew M. Collette, Attorney, Civil Division, U.S. Department
of Justice, was on brief, for appellee United States of America.
     Thomas J. Muzyka, with whom Olaf Aprans and Clinton & Muzyka,
P.C. were on brief, for appellee American Overseas Marine
Corporation.
September 15, 2017




      - 2 -
          LIPEZ, Circuit Judge.     This appeal arises out of an

incident on the South Boston Waterfront, where a large military

transport vessel, the FISHER, unexpectedly spilled over 11,000

gallons of fuel next to Boston Harbor.         Ironshore Specialty

Insurance Company ("Ironshore"), the entity that paid the clean-

up costs, appeals from a district court order dismissing claims it

brought against American Overseas Marine Company, LLC ("AMSEA")

and the United States under the Oil Pollution Act of 1990 ("OPA"),

33 U.S.C. §§ 2701-2761, general admiralty and maritime law.   After

carefully considering the parties' arguments and the relevant law,

we affirm in part and reverse in part.

                               I.

          The FISHER is a large, medium speed, "roll on, roll off"

transport vessel and vehicle cargo ship.      The Military Sealift

Command, a division of the United States Navy, owns the FISHER.

The vessel is deployed principally to carry military vehicles and

containerized cargo for the Department of Defense.

          In 2010, the Military Sealift Command entered into a

contract with AMSEA, in which AMSEA agreed to crew, maintain, and

make routine repairs to the FISHER.      In June 2014, pursuant to

that contract, the FISHER entered a Boston graving dock owned by

Boston Ship Repair ("BSR"), with whom AMSEA had subcontracted to




                              - 3 -
perform routine maintenance.1 No aspect of the maintenance related

to fueling the FISHER, and only AMSEA crew members were permitted

to conduct fuel transfers.   On July 9, while the FISHER was propped

up on blocks within the graving dock, an oil spill occurred as a

result of the allegedly negligent conduct of AMSEA crew members.

More than 11,000 gallons of diesel fuel poured out of the vessel

and into the graving dock.   To prevent the fuel from escaping into

Boston Harbor -- and to minimize damages to the FISHER and BSR's

graving dock -- BSR quickly acted to contain and remove the fuel.

          BSR incurred nearly $3,000,000 in costs associated with

cleaning up the FISHER's fuel spill, which Ironshore reimbursed as

BSR's pollution policy insurer. As BSR's subrogee, Ironshore filed

this action in the United States District Court for the District

of Massachusetts against AMSEA and the United States to recover

the money it paid to reimburse BSR's cleanup costs.     Ironshore's

three-count complaint sought (1) cleanup costs and damages under

the OPA; (2) a declaratory judgment finding AMSEA and the United

States to be strictly liable parties under the OPA; and (3) damages

sounding in general admiralty and maritime law as a result of

AMSEA's and the United States' alleged negligence.


     1  A "graving dock" is "a permanent structure on land with
gates that allow vessels to enter and that then can be closed to
drain out the water. In other words, it is a drydock." Vasquez
v. GMD Shipyard Corp., 582 F.3d 293, 298 (2d Cir. 2009) (quoting
San Francisco Drydock, Inc. v. Dalton, 131 F.3d 776, 777 (9th Cir.
1997)).


                               - 4 -
           The United States and AMSEA each filed a motion to

dismiss   Ironshore's     OPA   claims      under     Federal   Rule   of   Civil

Procedure 12(b)(6). AMSEA also asked the district court to dismiss

Ironshore's negligence claims against it.                 The district court

granted both parties' motions to dismiss in full.                  The district

court   went   further,    however,    and    also     dismissed    sua     sponte

Ironshore's negligence claim against the United States, concluding

that the OPA foreclosed the option of bringing any negligence claim

relating to oil spills under general admiralty and maritime law.

Ironshore timely appealed, asserting that (1) the district court

inappropriately considered documents outside the pleadings when it

decided the defendants' motions to dismiss; and (2) it erroneously

dismissed each of Ironshore's OPA and negligence claims.

                                      II.

           We review a district court's grant of dismissal under

Rule 12(b)(6) de novo, treating as true all well-pleaded facts in

the complaint.   Isla Nena Air Servs., Inc. v. Cessna Aircraft Co.,

449 F.3d 85, 87 (1st Cir. 2006).

A. Documents Outside the Pleadings

           Ironshore      argues   that,     as   a   threshold    matter,     the

district court committed reversible error when it relied upon

materials outside the pleadings in granting AMSEA's and the United

States' 12(b)(6) motions to dismiss.                  Specifically, Ironshore

challenges the district court's decision to consider the Military


                                    - 5 -
Sealift Command's contract with AMSEA.    Ironshore did not include

or append this contract to its complaint.    Rather, AMSEA and the

United States provided excerpts of the contract to the district

court alongside their respective motions to dismiss, and the United

States appended the full contract to its reply to Ironshore's

opposition to its motion to dismiss.2    Ironshore asserts that, by

relying on the contract in its disposition of the defendants'

motions, the district court inappropriately converted the Rule

12(b)(6) motions to dismiss into Rule 56 summary judgment motions

that "could not be properly resolved until the completion of

discovery."   We disagree.3

          "Ordinarily[] . . . any consideration of documents not

attached to the complaint, or not expressly incorporated therein,

is forbidden, unless the proceeding is properly converted into one

for summary judgment under Rule 56."    Watterson v. Page, 987 F.2d

1, 3 (1st Cir. 1993).     We have recognized, however, that when



     2 AMSEA also submitted a number of other documents outside
the pleadings along with its motion to dismiss, but the district
court only relied upon one document outside the pleadings -- the
contract between the Military Sealift Command and AMSEA -- in its
memorandum of decision.
     3 Ironshore has also argued that even if it may have been
appropriate to convert the defendants' Rule 12(b)(6) motions to
dismiss into Rule 56 motions for summary judgment, the district
court failed to provide Ironshore reasonable opportunity to
present any additional material pertinent to such a summary
judgment motion as required under Rule 12(d). Because we find no
such conversion occurred, we need not address this grievance.


                              - 6 -
considering 12(b)(6) motions to dismiss, "courts have made narrow

exceptions for documents the authenticity of which are not disputed

by the parties; for official public records; for documents central

to plaintiffs' claim; or for documents sufficiently referred to in

the complaint."      Id.     Moreover, "[u]nder First Circuit precedent,

when 'a complaint's factual allegations are expressly linked to -

- and admittedly dependent upon -- a document (the authenticity of

which is not challenged),' then the court can review it upon a

motion to dismiss."        Diva's Inc. v. City of Bangor, 411 F.3d 30,

38 (1st Cir. 2005) (alteration in original) (quoting Alternative

Energy, Inc. v. St. Paul Fire & Marine Ins. Co., 267 F.3d 30, 34

(1st Cir. 2001)).

            Although      Ironshore's     complaint    does    not    explicitly

reference the contract between the Military Sealift Command and

AMSEA or the relationship between the two parties, the complaint

alleges that the United States was the owner of the FISHER and

that AMSEA was "[a]t all times material [to the dispute] the

operator" of the FISHER.         It further alleges that AMSEA and the

United    States    are    "responsible    parties,"       subject    to   strict

liability under the OPA.          Because the OPA indisputably exempts

public vessels from liability, 33 U.S.C. § 2702(c)(2), Ironshore's

OPA claims hinge upon the question of whether the FISHER qualifies

as   a   public    vessel.      That    question,     in   turn,     requires   an

examination of the contractual relationship between the Military


                                       - 7 -
Sealift Command and AMSEA.           Ironshore has not preserved any

challenge to the authenticity of the contract, and, as we explain

below,   the   contract   answers    the    determinative   OPA   question.4

Hence, the district court did not commit a reversible error by

considering the contract between AMSEA and the Military Sealift

Command when it decided the defendants' motions to dismiss.

B. Oil Pollution Act Claims

             In 1989, the oil tanker Exxon Valdez ran aground in the

Prince William Sound on the Alaska coast, causing the largest oil

spill at that point in U.S. history.          Congress enacted the OPA in

response.5     See Metlife Capital Corp. v. M/V EMILY S., 132 F.3d

818, 820 (1st Cir. 1997).      Before passage of the OPA, the Clean

Water Act "provided liability limitations for federal pollution

removal costs associated with oil spills."          Id.     The OPA altered

the Clean Water Act framework by "impos[ing] strict liability for

pollution removal costs and damages on the 'responsible party' for



     4 In the district court, Ironshore urged the court to exclude
the contract from consideration when ruling on the motions to
dismiss, noting that the motions included only excerpts of the
contract and that Ironshore -- a nonparty -- had never seen the
entire document. After the government subsequently provided the
full document, Ironshore did not challenge the full document either
by seeking leave to file a written objection or at the hearing on
the motions to dismiss. In these circumstances, we deem waived
any challenge to the contract's authenticity.
     5 Although we refer to the OPA's rules regarding "oil spills,"
the statute applies equally to diesel fuel spills, such as the
spill occurring on the FISHER. 33 U.S.C. § 2701(23).


                                    - 8 -
a vessel . . . from which oil is discharged."                      Id. at 820-21

(citing 33 U.S.C. § 2702(a)).           In turn, the OPA limits the total

dollar amount for which a responsible party can be held liable, so

long as that party has not committed acts of gross negligence or

willful     misconduct.         Id.   at      821.      Finally,    the      statute

"consolidated previously established oil pollution funds into the

Oil Spill Liability Trust Fund[,] . . . which pays claims brought

under   the    OPA    after    they   have    first    been   presented      to    the

responsible party, if the responsible party is entitled to a

defense,    or    the   liability     limit    under    the   statute     has     been

reached."     Id.

              In the context of oil spills occurring from a ship, the

OPA defines a "responsible party," in part, as "any person owning,

operating,       or   demise    chartering      the     vessel."        33   U.S.C.

§ 2701(32)(A).        But there is a caveat.          The OPA explicitly states

that the statute "does not apply to any discharge . . . from a

public vessel."         Id. at § 2702(c)(2).          Furthermore, in spelling

out which vessels fall under the purview of the OPA, the statute

defines the term "vessel" as "every description of watercraft or

other artificial contrivance used, or capable of being used, as a

means of transportation on water, other than a public vessel."

Id. at §2701(37) (emphasis added).             The statute defines a "public

vessel" as "a vessel owned or bareboat chartered and operated by




                                       - 9 -
the United States[] . . . except when the vessel is engaged in

commerce."     Id. at § 2701(29).

             Ironshore seeks to recover costs that it incurred when

it reimbursed its insured, BSR, for cleaning up the diesel spill.

All parties agree that the OPA applies to diesel spills occurring

in graving docks such as the one owned by BSR, and no party argues

that the FISHER was engaged in commerce when it discharged its

fuel.   AMSEA and the United States both assert that the FISHER is

exempt from the OPA because it was both owned and operated by the

United States at the time of the spill and, hence, qualifies as a

public vessel under the act.         Ironshore responds that while the

United States was the owner of the FISHER at the time of the spill,

AMSEA was its sole operator.        Because AMSEA crew operated the ship

rather than government employees, Ironshore argues, the FISHER

does not qualify as a "public vessel" under the OPA, and Ironshore

can recover from both parties under the statute.

             Although the OPA states that vessels "owned and . . .

operated by the United States" are public vessels, the statute

provides no definition of the word "operated."               Nor are we aware

of any federal court, aside from the district court in this case,

that has been required to interpret the precise definition of

"public vessel" under the OPA.       But the OPA is not the only federal

statute that employs the term "public vessel."               Congress enacted

the   Public   Vessels   Act   in   1925,    waiving   the    United   States'


                                    - 10 -
sovereign immunity and allowing parties to sue the government for

damages arising from the negligent operation of public vessels.

See Canadian Aviator, Ltd. v. United States, 324 U.S. 215, 218-19

(1945).     Unlike the OPA, the Public Vessels Act has provided a

substantial       body   of   case   law   interpreting   the   term      "public

vessels."

            In 1966, the Third Circuit faced an analogous set of

facts to those we face here in the case of In re United States,

367 F.2d 505 (3d Cir. 1966).               There, the court had to decide

whether a military transport tanker owned by the U.S. Navy's

Military    Sea    Transportation     Service   and   crewed    by    a   private

contractor constituted a "public vessel" under the Public Vessels

Act.   Id. at 507-08.          The Third Circuit did not consider it a

difficult question, stating, "we would have thought it too clear

for serious argument that a ship owned by the United States and

used as directed by the Navy for the transportation of military

supplies is 'a public vessel of the United States.'"                 Id. at 509.

The court flatly rejected claimants' argument that only ships

crewed by public employees constitute "public vessels" under the

Public Vessels Act, concluding that "government ownership and use

as directed by the government exclusively for a public purpose

suffice without more to make a ship a public vessel."                Id. (citing

Smith v. United States, 346 F.2d 449, 454 (4th Cir. 1965)).




                                      - 11 -
          Likewise,    the   Second   Circuit   held   in   1985   that   a

government-chartered   vessel   operated   by   a   private   contractor

constituted a "public vessel" under the Public Vessels Act because

"Congress understood the term 'public vessel' in the [Public

Vessels Act] to include a vessel . . . used solely in public

service." Blanco v. United States, 775 F.2d 53, 59 (2d Cir. 1985).

Courts have continued to apply the same meaning to "public vessels"

under the Public Vessels Act since the passage of the OPA.           See,

e.g., Taghadomi v. United States, 401 F.3d 1080, 1083 n.3 (9th

Cir. 2005); Favorite v. Marine Pers. & Provisioning, Inc., 955

F.2d 382, 385 (5th Cir. 1992).

          It is a familiar principle of statutory construction

that "[s]tatutes which relate to the same subject matter should be

considered together so that they will harmonize with each other

and be consistent with their general objective scope."             United

States v. Gray, 780 F.3d 458, 467 (1st Cir. 2015) (quoting Rathbun

v. Autozone, Inc., 361 F.3d 62, 68 (1st Cir. 2004)).           Moreover,

the canon of in pari materia advises that Congress generally

intends specific words to carry consistent meaning when used in

the same context.   Erlenbaugh v. United States, 409 U.S. 239, 243

(1972).   When Congress opted to exempt "public vessels" from OPA

liability, it did so against a backdrop of federal law that had

consistently interpreted the term "public vessels" to include

government owned ships crewed by private contractors acting on


                                - 12 -
behalf of the government.          We harbor no doubt that Congress

intended the OPA term "public vessels" to be interpreted in the

same manner as "public vessels" under the Public Vessels Act.            In

the context of the OPA, we therefore adopt the sound consensus of

our sister circuits, holding that if a vessel functioning in a

public capacity is owned (or bareboat chartered) by the United

States,   but   crewed   by   a   private   contractor,    such   a   vessel

constitutes a "public vessel" so long as the private contractor is

acting under the operational control of the United States and

except when the vessel is engaged in commerce.6           See In re United

States, 775 F.2d at 53 ("[G]overnment ownership and use as directed




     6 Ironshore insists that the term "public vessel" should be
interpreted more narrowly under the OPA than its interpretation
under the Public Vessels Act because the OPA is a "strict liability
statute," while the Public Vessels Act requires a higher burden of
proof associated with standard negligence.     Ironshore, however,
points to no authority -- and we can find none -- for its
alternative interpretation. Instead, relevant legislative history
indicates that Congress intended for the term "public vessel" to
sweep quite broadly. In its final report on the OPA, the House
Committee on Merchant Marine and Fisheries -- the committee with
principal jurisdiction over the bill -- noted that       a "'Public
Vessel' is a subclass of vessel that performs governmental
functions for federal, state, or local units of government." H.R.
Rep. No. 101-242, pt. 2, at 54 (1989). The only carve-out that
the committee report envisioned was for government-owned vessels
engaging in "commercial service," which the report defined as "all
types of trade or business involving the transportation of goods
or persons but exclud[ing] those vessels performing service as
combatant-vessels."    Id.   This carve-out for government owned
vessels "engaged in commerce" also appears in the enacted statute.
See 33 U.S.C. § 2701(29).


                                   - 13 -
by the government exclusively for a public purpose suffice without

more to make a ship a public vessel.").

           Applying this principle to the FISHER gives us little

pause.    Although AMSEA agreed in its contract with the Military

Sealift Command to "provide personnel, operational and technical

support   ashore   and   afloat,    equipment,    tools,   provisions,   and

supplies to operate, maintain, and repair the [FISHER]," the

contract clearly established that at all times the FISHER would be

controlled by the U.S. military.       A section of the contract titled

"Operational Control" stipulated that the vessel would "operate in

the worldwide service under the ultimate operational control" of

one of five military commands.7              Moreover, a separate section

stated that the "Military Sealift Command Headquarters" would

exercise "Administrative Control" of the ship.

           As   part     of   its   day-to-day    operations,    AMSEA   was

"responsible for performing scheduled and unscheduled maintenance

and repairs, as necessary, on a 24 hour a day basis."               It held

authority to subcontract for certain maintenance and repair work

outside   its   own    crew's   capabilities,     though   any   subcontract

exceeding $100,000 -- and any changes altering a subcontract by



     7 These commands, specifically, were the United States Fleet
Forces Command, the United States Transportation Command, the
Commander of the United States Pacific Fleet, the Commander of the
United States Naval Forces Europe-Africa, and the Commander of the
United States Naval Forces Central Command.


                                    - 14 -
more   than    $50,000    --   had   to    be       approved    in   advance     by   the

government.         Furthermore,     AMSEA      was     required     to    incorporate

specific provisions into any subcontract it executed, including

the subcontract to use BSR's graving dock.                    Finally, at all times

AMSEA's civilian "Master" of the ship was under an obligation to

follow both a Navy standard operating manual and any additional

definitive instructions from the United States Navy.

              The   strict     hierarchical           relationship        between     the

Military Sealift Command and AMSEA establishes, as the district

court concluded, that AMSEA crewed the FISHER under the operational

control of the United States.           AMSEA did not lease the FISHER from

the United States, nor was it permitted to use the vessel for its

private gain.       Rather, all of AMSEA's work on the FISHER benefited

the Military Sealift Command and the United States directly. Under

the OPA, the United States both owned and operated the FISHER.

              Because    the   FISHER     is    a    military    vessel     owned     and

operated by the United States, it qualifies as a public vessel

under the OPA.       33 U.S.C. § 2701(29).            As such, it is exempt from

OPA liability.       Id. at § 2702(c)(2).              Hence, the district court

properly   dismissed      Ironshore's      OPA       claims    against     the   United

States and AMSEA.




                                        - 15 -
C. Negligence Claims

     Ironshore's remaining claims sound in negligence against the

United States and AMSEA under general admiralty and maritime law.

We address each party in turn.

1. Claims against the United States

            The   district   court    dismissed    all    of   Ironshore's

remaining negligence claims brought under general maritime and

admiralty law, concluding that the OPA supplants and preempts all

such claims.      For this principle, the district court quoted our

decision in South Port Marine, LLC v. Gulf Oil Ltd. P'ship, 234

F.3d 58 (1st Cir. 2000), where we noted that "Congress intended

the enactment of the OPA to supplant the existing general admiralty

and maritime law."       Id. at 65.       However, the district court

interpreted the holding of South Port Marine too broadly.

            In South Port Marine, a private marina filed suit under

the OPA against a petroleum company to recover damages incurred

after an oil spill allegedly caused by the petroleum company's

employee.     Id. at 60-61.     The district court determined that

punitive damages were unavailable under the OPA.          Id. at 61.   We

affirmed    the   district   court,   concluding   that    when   Congress

supplanted general admiralty and maritime law by passing the

OPA -- a statute that provides no punitive damages -- it sought to

eliminate punitive damages entirely in any case where OPA liability

applied.    Id. at 65-66.


                                 - 16 -
          Although we acknowledged in South Port Marine that the

OPA supplants general admiralty and maritime law when the OPA is

triggered, we said nothing about the statute's effect on general

admiralty and maritime law outside the OPA context.              Put simply,

South Port Marine was silent regarding the OPA's effect on the

ability of parties to sue for negligence under general admiralty

and maritime law when a public vessel is the genesis of an oil

spill.

          Fortunately, the statute itself is not silent.               In a

subsection of its savings provision titled "Admiralty and Maritime

Law," the OPA states:         "Except as otherwise provided in this Act,

this Act does not affect . . . admiralty and maritime law."              33

U.S.C. § 2751(e).    Hence, because public vessels lie outside the

sweep of OPA liability, any preexisting admiralty and maritime law

that applied to public vessels before the OPA's passage survives

its   enactment.        The     district   court   erroneously     dismissed

Ironshore's negligence claims against the United States when it

did so sua sponte.

          The United States argued in its brief that even though

Ironshore's   general    admiralty     and   maritime   negligence    claims

against the United States are not foreclosed by the OPA, Ironshore

has either abandoned or waived those claims because it alluded

only to Massachusetts state law claims in its opposition to AMSEA's

motion to dismiss.      This argument is misguided.      In responding to


                                    - 17 -
pretrial   motions,   Ironshore     never    had   to   assert   its   general

admiralty and maritime law claims against the United States,

because the United States had not moved to dismiss them.               Rather,

as noted above, the district court dismissed those claims sua

sponte.     Ironshore has since vigorously asserted its general

admiralty and maritime claims against the United States in its

briefing before us.       We do not view those claims as abandoned or

waived.

2. Claims against AMSEA

            Because we are reinstating Ironshore's negligence claims

against    the   United   States,   its   claims   against   AMSEA,     cannot

survive.    In order to explain this conclusion, we must briefly

address the principle of sovereign immunity.

            The United States, as sovereign, cannot be subject to a

suit unless it waives its sovereign immunity.           See Thames Shipyard

& Repair Co. v. United States, 350 F.3d 247, 253 (1st Cir. 2003).

The provisions of such a waiver define its scope.            Id.   Ironshore

has filed its negligence claims against the United States pursuant

to the Suits in Admiralty Act, which includes an explicit sovereign

immunity waiver for certain admiralty and maritime claims.8                But



     8 Under the Suits in Admiralty Act the United States waives
its sovereign immunity "[i]n a case in which, if a vessel were
privately owned or operated . . . a civil action in admiralty could
be maintained." 46 U.S.C. § 30903(a); see also Thames Shipyard &
Repair Co., 350 F.3d at 253.


                                    - 18 -
the strings attached to this sovereign immunity waiver prove fatal

to Ironshore's negligence claims against AMSEA.

          The Suits in Admiralty Act states that "[i]f a remedy is

provided by this chapter, it shall be exclusive of any other action

arising out of the same subject matter against the . . . agent of

the United States . . . whose act or omission gave rise to the

claim."   46 U.S.C. § 30904 (emphasis added); see also Ali v.

Rogers, 780 F.3d 1229, 1233 (9th Cir. 2015).      Ironshore argues

that AMSEA should not be considered an agent of the United States

for purposes of the Suits in Admiralty Act's exclusivity provision

because record evidence indicates it was "acting entirely on its

own behalf."

          This argument is misguided.   In cases filed pursuant to

the Public Vessels Act, other circuits have held that a private

contractor crewing a ship that qualifies as a public vessel is

necessarily an "agent of the United States" for purposes of the

Suits in Admiralty Act's exclusivity provision.       See Favorite

Marine v. Marine Pers. & Provisioning, Inc., 955 F.2d 382, 388

(5th Cir. 1992) ("As a matter of legal definition, 'agent' of the

United States is an appropriate characterization of such a contract

operator of a public vessel." (quoting In re United States, 367

F.2d 505, 509-10 (3d Cir. 1966)); see also id. ("[T]he general

statement of an agency concept . . . include[s] any instrumentality

through and by which the public vessels are operated." (quoting In


                              - 19 -
re   United    States,      367   F.2d    at    510)    (second   alteration   in

original)).     Having already decided that the concept of a "public

vessel" has the same meaning under the OPA and the Public Vessels

Act (see supra Section II.B.), we conclude that contractors crewing

a ship deemed a "public vessel" for purposes of the OPA are -- as

a matter of legal definition -- agents of the United States for

purposes of the Suits in Admiralty Act's exclusivity provision.

Hence, AMSEA crewed the FISHER as an agent of the United States.

As   such,    the   Suits   in    Admiralty     Act's    exclusivity   provision

prevents Ironshore from advancing any claims against it.

                                         III.

              We affirm the district court's dismissal of Ironshore's

OPA claims against the United States, but we reverse the district

court's dismissal of Ironshore's general admiralty and maritime

negligence claims brought against the United States pursuant to

the Suits in Admiralty Act and remand those claims to the district

court for further proceedings consistent with this opinion.                    We

affirm the district court's dismissal of all of Ironshore's claims

against AMSEA.      Each party shall bear its own costs.

              So ordered.




                                     - 20 -